Case: 14-30433       Document: 00513037749         Page: 1     Date Filed: 05/11/2015




         IN THE UNITED STATES COURT OF APPEALS
                  FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                     Fifth Circuit

                                                                                    FILED
                                                                                 May 11, 2015
                                       No. 14-30433
                                                                                 Lyle W. Cayce
                                                                                      Clerk
BRIAN M. ALLEN, on behalf of the United States of America and those
similarly situated,

               Plaintiff - Appellant

v.

ANN KELLER, Judge, in her official capacity and individually; VALERY
HOWARD; DEPARTMENT OF CHILDREN AND FAMILY SERVICES
STATE OF LOUISIANA; JEFFERSON PARISH DISTRICT ATTORNEY,

               Defendants - Appellees




                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:13-CV-233


Before JOLLY, HIGGINSON and COSTA, Circuit Judges.
PER CURIAM:*
       Plaintiff Brian Allen was ordered to pay child support after a paternity
test determined with 99.99% certainty that he was the biological father of a
minor child. He failed to do so and as a result was incarcerated multiple times
in Jefferson Parish, Louisiana.          Allen filed suit against the above-named



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-30433    Document: 00513037749     Page: 2   Date Filed: 05/11/2015



                                 No. 14-30433
defendants, asserting a qui tam action under the False Claims Act as well as
a civil rights action under Title VI and 42 U.S.C. § 1983. The district court
granted the defendants’ respective motions to dismiss under Rules 12(b)(1) and
12(b)(6) of the Federal Rules of Civil Procedure.
      This case is now before us on appeal. We have reviewed carefully the
complaint and incorporated attachments. We have considered the parties’
briefs. Finally, we have heard oral argument. We find no reversible error in
the proceedings before the district court, and, consequently, the judgment of
the district court is AFFIRMED. See 5th Cir. R. 47.6.




                                       2